Leibowitz, J.
The defendant was convicted of robbery in the first degree and sentenced as a fourth felony offender to a term of forty years to life.
He filed a notice of appeal and thereafter moved in the Appellate Division of the Supreme Court for an order dispensing with the printing of the record on appeal. This motion was denied on April 5, 1943, and the court directed that the appeal be placed on the calendar for October 18, 1943, for argument.
He now moves in this court for an order directing that the clerk of this court furnish him, gratis, with a transcript of the trial minutes.
This motion must be denied. This court is without power to furnish to a defendant, gratis, a transcript of the minutes of trial, after trial, except in cases where the judgment is of death or of life imprisonment following a recommendation of a jury pursuant to section 1045-a of the Penal Law (Code Crim. Pro. §§ 308, 485.)
Motion denied